EXHIBIT 10.2.3 July 1, 2010 Peter M. Hoffman 900 Royal Street New Orleans, LA 70116 Re. Employment Agreement Amendment Gentlemen: Please make reference to that certain Employment Agreement for your services between Seven Arts Pictures Inc (“SAP”) and Seven Arts Pictures Plc (“PLC”) dated September 2, 2004(the “Employment Agreement”) as extended by the letter dated December 1, 2008 between you and us to December 31, 2013. You, SAP and PLC agree that you will be substituted as the Employee, SAP will no longer be a party to the Employment Agreement and we will be substituted as “Employer” effective July 1, 2008 for all purposes as a result of the sale of all assets of PLC to us as of that date. Except as amended hereby, the Employment Agreement shall remain in full force and effect. Please confirm your agreement to the foregoing by signing below where indicated. Very truly yours, SEVEN ARTS ENTERTAINMENT INC By: /s/ Elaine New AGREED AND ACCEPTED SEVEN ARTS PICTURES INC. By: /s/ Kate Hoffman SEVEN ARTS PICTURES PLC. By: /s/ Peter Hoffman PETER HOFFMAN SEVEN ARTS PICTURES 6121 Sunset Blvd., Suite 512 Hollywood, CA 90028 Tel: (323) 634-0990 ~ Fax: (323) 463-1670
